DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-16, 21, 23-34 are pending and examined on the merits in the present office action.

Claim Objections
Claims 1, 7, 16, and 21 are objected to for the following informalities:
Claims 1, 16, 21 recite “wherein the HPPD polypeptide is tolerant to one or more HPPD inhibitor herbicide(s)”. However, the claims should read “wherein the HPPD polypeptide provides to a host tolerance to one or more HPPD inhibitor herbicide(s)”.
Claim 7 recites “any of claim 1”, which is improper grammar as there is only one claim recited and the claim is not multiply dependent. 
Claim 16 is further objected to because of the location of the wherein clause between options III and IV. It is suggested to recite the clause at the end of the claim to clarify that the clause modifies all groups and not just I-III. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) “a plant tissue, or a plant seed”. American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974), American Fruit Growers v. Brodgex Co., 283 U.S. 2 (1931), Funk Brothers Seed Co. v. Kalo Inoculant Co., 33 U.S. 127 (1948), Diamond v. Chakrabarty, 206 USPQ 193 (1980).  

Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is unclear what the “use” is directed to or what steps are required. The claim does not set forth any active method steps to render the claim a method, nor does the claim set forth any additional limitation onto the nucleic acid of claim 1 to render the claim a product claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “Use of the nucleic acid of claim 1” but does not recite any active method steps. It is unclear how the nucleic acid is being used, and thus, the metes and bounds of the claim are unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poree et al (US Patent 8,847,018).
The claims are broadly drawn to a method of controlling weeds in a field comprising planting a seed in a field and applying to said field and effective concentration of an HPPD inhibitor herbicide, wherein the herbicide is benzobicyclon.
Because the plant of claim 26 may only have the DNA construct stably integrated into the genome of only one of two homologous chromosomes, half of the seeds produced need not comprise the DNA construct. Therefore, the scope of “seed” in claim 30 encompasses seeds that do not necessarily comprise the DNA construct of claim 1.
Regarding claim 30, Poree et al disclose a method for controlling weeds in a field comprising applying to a field comprising a seed (having been planted) an effective dose of an HPPD inhibitor herbicide, which is toxic to said weeds but not to said seed (claims 1 and 5) (also see col. 27, lns. 22-25). 
Regarding claims 31-32, Poree et al disclose that said HPPD inhibitor herbicide is benzobicyclon (claim 2). 
Accordingly, the claimed invention is anticipated by Poree et al.
Amending claim 30 to recite that the seed retain the recombinant nucleic acid molecule would overcome the rejection. 

Closest Prior Art
The claims are broadly drawn to a nucleic acid molecule encoding an enzymatically active HPPD variant having an alanine at position 268, a proline at position 335, a histidine or aspartic acid at position 336, and a serine at position 337, relative to SEQ ID NO: 1; encoded 
The prior art fails to teach the mutation to position 268 being an alanine and, therefore, fails to teach the claimed combination of mutations.
The closest prior art is Linka et al (US Patent 10,597,674) who teach a recombinant nucleic acid molecule encoding an HPPD polypeptide comprising a proline at position 335, a histidine or aspartic acid at position 336, and a serine at position 337, relative to SEQ ID NO: 1 (claim 1) – this SEQ ID NO: 1 shares 100% identity to instant SEQ ID NO: 1. The variant HPPD further comprises an arginine, glycine, or serine at position 268 (claim 2, part iv). Table 1 further provides exemplary amino acid changes and their respective positions – for 268 being G, S, or R. 
Linka et al fail to teach or suggest an alanine being substituted at position 268. 
Additionally, the instant Specification provides that the claimed combination of mutations provides superior herbicide tolerance to the mutant of SEQ ID NO: 2, which comprises P335, W336, A339, and Q340. Additionally, the mutants having an alanine at position 268 having increased residual turnover as compared to those having a G, R, or S at position 268 (Table 3). 
Therefore, the claimed combination of mutations in the mutant HPPD sequence is novel and non-obvious in view of the teachings of the prior art. 

Conclusion
Claims 1, 7, 16, and 21 are objected to.
Claims 27 and 30-33 are rejected.
Claims 2-6, 8-15, 17-20, 22-26, 28-29, and 34 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662